Order entered December 16, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-01003-CR

                  LARRY DAQUAN JENKIINS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F20-76597-Y

                                    ORDER

      Before the Court is the December 15, 2022 request of court reporter Patricia

Holt for an extension of time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed by January 17, 2023.


                                            /s/   LANA MYERS
                                                  JUSTICE